Citation Nr: 0404662	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected Reiter's syndrome with multiple atrophy, 
status post surgery for hammertoes.




REPRESENTATION

Veteran represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem



INTRODUCTION

The veteran had active service from March 1981 to December 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO, which denied an 
increased rating for Reiter's syndrome with multiple atrophy, 
status post surgery for hammertoes.  

By the July 2002 rating decision, the RO denied service 
connection for left hand numbness secondary to service-
connected Reiter's syndrome as well as service connection for 
right hand numbness secondary to service-connected Reiter's 
syndrome.  That month, the veteran expressed disagreement 
with the July 2002 rating decision in general.  

However, as a Statement of the Case (SOC) has not yet been 
issued on these matters, additional action by the RO is 
required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Pursuant to the veteran's testimony before the undersigned at 
an October 2003, it appears that he is seeking service 
connection for a cervical spine disability and a left hip 
disability.  

As these issues have not been procedurally developed, the 
Board is referring them to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The veteran and 
his representative will be notified by VA if further action 
is required on his part.  



REMAND

The veteran failed to appear for a scheduled VA medical 
examination to assess the severity of his Reiter's syndrome 
with multiple atrophy, status post surgery for hammertoes.  

Generally, when a veteran fails to appear for a scheduled 
examination in connection with a claim for increase, the 
claim shall be denied.  See 38 C.F.R. § 3.655(b).  

At his October 2003 hearing, however, the veteran stated that 
he could not appear or reschedule the examiner due to job 
constrains.  Apparently, he was compelled to travel 
extensively and had an unpredictable schedule.  He stated 
that his work conditions were now more stable and that he 
could indeed report for a VA examination.  

Thus, a VA examination to determine the severity of his 
service-connected Reiter's syndrome with multiple atrophy, 
status post surgery for hammertoes must be scheduled.  

The RO must obtain from the veteran names and addresses of 
all private physicians who provided treatment for Reiter's 
syndrome and then take reasonable measures to obtain those 
records after securing the necessary release.

As noted above, in July 2002, the RO denied service 
connection for numbness of the left hand claimed as secondary 
to service-connected Reiter's syndrome and for numbness of 
the right hand claimed as secondary to service-connected 
Reiter's syndrome.  

A timely Notice of Disagreement was filed, but the RO failed 
to issue a SOC regarding that matter.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
SOC, and RO failure to issue same is a procedural defect.  
Manlincon, 12 Vet. App. at 240-41.

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a SOC as to entitlement to service 
connection for the above-mentioned disabilities of the right 
and left hands.  See VAOPGCPREC 16-92 (July 24, 1992).  

Thus, the case is remanded for the following action:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for Reiter's 
syndrome since March 1996.  After 
securing the necessary release, the RO 
should obtain any identified records.  

3.  The RO should schedule a VA medical 
examination to determine the severity of 
the service-connected Reiter's syndrome 
status post corrective surgery for 
hammertoes.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected disability.  The examiner 
should be requested to provide an opinion 
as to the extent that the veteran's 
disability limits his functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the veteran exhibits weakened movement, 
excess fatigability, or incoordination.  
A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

4.  The RO must issue a SOC concerning 
the issues of service connection for 
right and left hand numbness as secondary 
to service-connected Reiter's syndrome.  
The veteran should, of course, be advised 
of the time period to perfect his appeal.  
38 C.F.R. § 20.302(b) (2003).  

5.  Then, only if he perfects his appeal 
with a timely filed Substantive Appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action is completed. In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A and 5107 (West Supp. 
2001) are satisfied.  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC) and an 
opportunity too respond.  

Thereafter, if indicated, the case should be returned to the 
Board form further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



